Dismissed and Memorandum Opinion filed December 23, 2003








Dismissed and Memorandum Opinion filed December 23,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01354-CR
NO. 14-03-01355-CR
____________
 
JUAN CARLOS MEDINA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
208th District Court
Harris County, Texas
Trial Court Cause Nos. 936,085 & 936,086
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered guilty pleas to aggravated sexual assault
of a child and indecency with a child. 
In accordance with the terms of a plea bargain agreement with the State,
on October 15, 2003, the trial court sentenced appellant to confinement for six
years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a pro se notice
of appeal for both cases.  Because
appellant has no right to appeal, we dismiss. 





In each of these cases, the trial court entered a
certification of the defendant=s right to appeal in which the court certified that each is a
plea bargain case, and the defendant has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 23, 2003.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).